      Case 1:18-cv-00253-AW-GRJ Document 40 Filed 05/08/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

NATHAN IRA NIXON,

      Plaintiff,

v.                                              CASE No. 1:18-cv-253-AW-GRJ

SURENDRA MIKE NARAYAN,
and MICHAEL WILKINSON,

     Defendants.
_______________________________/

         ORDER ADOPTING REPORT AND RECOMMENDATION
              AND GRANTING SUMMARY JUDGMENT

      I have considered the magistrate judge’s April 1, 2020 Report and

Recommendation. ECF No. 39. There have been no objections. I have determined

that the Report and Recommendation should be approved, and it is incorporated into

this order.

      Nixon has not shown any triable issue of fact. The video, which I reviewed in

its entirety, shows no signs of modification, and there is nothing from the video from

which a jury could conclude it had been manipulated. And even if there were, there

is no evidence that these defendants manipulated it. The defendants are entitled to

summary judgment.

      Accordingly, it is now ORDERED:

      1. Defendant’s motion for summary judgment, ECF No. 29, is granted.

                                          1
      Case 1:18-cv-00253-AW-GRJ Document 40 Filed 05/08/20 Page 2 of 2




      2. The clerk must enter judgment that says, “This case was resolved on

summary judgment. Plaintiff’s claims are dismissed with prejudice, and he shall take

nothing.”

      3. The clerk must then close the file.

      SO ORDERED on May 8, 2020.

                                      s/ Allen Winsor
                                      United States District Judge




                                         2
